            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 1 of 9




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ALEXANDRE B. ZOLOTOVITSKI,

 9                               Plaintiff,                 CASE NO. 2:19-cv-01964-RAJ-BAT

10           v.                                             ORDER GRANTING STIPULATED
                                                            PROTECTIVE ORDER
11   HERE NORTH AMERICA LLC,

12                               Defendant.

13          Based in the Stipulation of the parties for entry of a protective order to govern the
14   production of confidential, proprietary, or private information, it is ORDERED:
15          1. PURPOSES AND LIMITATIONS
16          Discovery in this action is likely to involve production of confidential, proprietary, or
17   private information for which special protection may be warranted. Accordingly, the parties
18   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
19   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
20   protection on all disclosures or responses to discovery, the protection it affords from public
21   disclosure and use extends only to the limited information or items that are entitled to
22   confidential treatment under the applicable legal principles, and it does not presumptively entitle
23   parties to file confidential information under seal.


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 1
            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 2 of 9




 1          2. “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: (a) information prohibited from disclosure by statute; (b)

 4   information that reveals trade secrets; (c) research, technical, commercial, proprietary, sensitive,

 5   or financial information that the party has maintained as confidential; (d) medical information

 6   concerning any individual; (e) personal identity information; (f) income tax returns (including

 7   attached schedules and forms), W-2 forms and 1099 forms; (g) personnel or employment records

 8   of a person who is not a party to the case; or (h) investigation documents including information

 9   about employees and other individuals not party to this case. Information or documents that are

10   available to the public may not be designated as Confidential Information.

11          3. SCOPE

12          The protections conferred by this agreement cover not only confidential material (as

13   defined above), but also (1) any information copied or extracted from confidential material; (2)

14   all copies, excerpts, summaries or compilations of confidential material; and (3) any testimony,

15   conversations, or presentations by parties or their counsel that might reveal confidential

16   information.

17          However, the protections conferred by this agreement do not cover information that is in

18   the public domain or becomes part of the public domain through trial or otherwise.

19          4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

20          4.1 Basic Principles. A receiving party may use confidential material that is disclosed or

21   produced by another party or by a non-party in connection with this case only for prosecuting,

22   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

23   the categories of persons and under the conditions described in this agreement. Confidential



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 2
            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 3 of 9




 1   material must be stored and maintained by a receiving party at a location and in a secure manner

 2   that ensures that access is limited to the persons authorized under this agreement.

 3          4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 4   the court or permitted in writing by the designating party, a receiving party may disclose any

 5   confidential material only to:

 6          (a) the receiving party’s counsel of record in this action, as well as employees of counsel

 7   to whom it is reasonably necessary to disclose the information for this litigation’

 8          (b) the officers, directors, and employees (including in house counsel) of the receiving

 9   party to whom disclosure is reasonably necessary for this litigation, unless the parties agree that a

10   particular document or material produced is for Attorney’s Eyes Only and is so designated;

11          (c) experts and consultants to whom disclosure is reasonably necessary for this litigation

12   and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

13          (d) the court, court personnel, and court reporters and their staff;

14          (e) copying or imaging services retained by counsel to assist in the duplication of

15   confidential material, provided that counsel for the party retaining the copy or imaging service

16   instructs the service not to disclose any confidential material to third parties and to immediately

17   return all originals and copies of any confidential material;

18          (f) during their depositions, witnesses in the action to whom disclosure is reasonably

19   necessary and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit

20   A), unless otherwise agreed to by the designating party or ordered by the court. Pages of

21   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

22   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

23   under this agreement;



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 3
            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 4 of 9




 1          (g) the author or recipient of a document containing the information or a custodian or

 2   other person who otherwise possessed or knew the information.

 3          4.3 Filing Confidential Material. Before filing confidential material or discussing or

 4   referencing such material in court filings, the filing party shall confer with the designating party,

 5   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 6   remove the confidential designation, whether the document can be redacted, or whether a motion

 7   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 8   designating party must identify the basis for sealing the specific confidential information at issue,

 9   and the filing party shall include this basis in its motion to deal, along with any objection to

10   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

11   followed and the standards that will be applied when a party seeks permission from the court to

12   file material under seal. A party who seeks to maintain the confidentiality of its information must

13   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

14   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

15   in accordance with the strong presumption of public access to the Court’s files.

16          5. DESIGNATING PROTECTED MATERIAL

17          5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party or

18   non-party that designates information or items for protection under this agreement must take care

19   to limit any such designation to specific material that qualifies under the appropriate standards.

20   The designating party must designate for protection only those parts of material, documents,

21   items, or oral or written communications that qualify, so that other portions of the material,

22   documents, items, or communications for which protection is not warranted are not swept

23   unjustifiably within the ambit of this agreement.



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 4
            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 5 of 9




 1           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 3   unnecessarily encumber or delay the case development process or to impose unnecessary

 4   expenses and burdens on other parties) expose the designating party to sanctions.

 5           If it comes to a designating party’s attention that information or items that it designated

 6   for protection do not qualify for protection, the designating party must promptly notify all other

 7   parties that it is withdrawing the mistaken designation.

 8           5.2 Manner and Timing of Designations. Except as otherwise provided in this agreement

 9   (see, e.g., second paragraph of 5.2(a) below), or as otherwise stipulated or ordered, disclosure or

10   discovery material that qualifies for protection under this agreement must be clearly so

11   designated before or when the material is disclosed or produced.

12           (a) Information in documentary form: (e.g., paper or electronic documents and deposition

13   exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), the

14   designating party must affix the word “CONFIDENTAL” to each page that contains confidential

15   material. If only a portion of the material on a page qualifies for protection, the producing party

16   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

17   margins).

18           (b) Testimony given in deposition or in other pretrial proceedings: the parties and any

19   participating non-parties must identify on the record, during the deposition or other pretrial

20   proceeding, all protected testimony, without prejudice to their right to so designate other

21   testimony after reviewing the transcript. Any party or non-party may, within fifteen (15) days

22   after receiving the transcript of the deposition or other pretrial proceedings, designate portions of

23   the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 5
            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 6 of 9




 1   confidential information at trial, the issue should be addressed during the pre-trial conference.

 2          (c) Other tangible items: the producing party must affix in a prominent place on the

 3   exterior of the container or containers in which the information or item is stored the word

 4   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 5   the producing party, to the extent practicable, shall identify the protected portion(s).

 6          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 7   designate qualified information or items does not, standing along, waive the designating party’s

 8   right to secure protection under this agreement for such material. Upon timely correction of a

 9   designation, the receiving party must make reasonable efforts to ensure that the material is

10   treated in accordance with the provisions of this agreement.

11          6. CHALLEGING CONFIDENTIALITY DESIGNATIONS

12          6.1 Timing of Challenges. Any party or non-party may challenge a designation of

13   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

14   designation is necessary to avoid foreseeable substantial unfairness, unnecessary economic

15   burdens, or a significant disruption or delay by electing not to mount a challenge promptly after

16   the original designation is disclosed.

17          6.2 Meet and Confer. The parties must make every attempt to resolve any dispute

18   regarding confidential designations without court involvement. Any motion regarding

19   confidential designations or for a protective order must include a certification, in the motion or in

20   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

21   conference with the other affected parties in an effort to resolve the dispute without court action.

22   The certification must list the date, manner, and participants to the conference. A good faith

23   effort to confer requires a face-to-face meeting or telephone conference.



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 6
            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 7 of 9




 1          6.3 Judicial Intervention. If the parties cannot resolve a challenge without court

 2   intervention, the designating party may file and serve a motion to retain confidentiality under

 3   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 5   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 6   other parties) may expose the challenging party to sanctions. All parties shall continue to

 7   maintain the material in questions as confidential until the court rules on the challenge.

 8          7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
               OTHER LITIGATION
 9
            If a party is served with a subpoena or a court order issued in other litigation that compels
10
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
11
     party must:
12
            (a) promptly notify the designating party in writing and include a copy of the subpoena or
13
     court order;
14
            (b) promptly notify in writing the party who caused the subpoena or order to issue in the
15
     other litigation that some or all of the material covered by the subpoena or order is subject to this
16
     agreement. Such notification shall include a copy of this agreement; and
17
            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
18
     designating party whose confidential material may be affected.
19
            8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
21
     material to any person or in any circumstance not authorized under this agreement, the receiving
22
     party must immediately (a) notify in writing the designating party of the unauthorized
23
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 7
            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 8 of 9




 1   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 2   this agreement, and (d) request that such person or persons execute the “Acknowledgement and

 3   Agreement to be Bound” that is attached hereto as Exhibit A.

 4          9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                PROTECTED MATERIAL
 5
            When a producing party gives notice to receiving parties that certain inadvertently
 6
     produced material is subject to a claim of privilege or other protection, the obligations of the
 7
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 8
     provision is not intendent to modify whatever procedure may be established in an e-discovery
 9
     order or agreement that provides for production without prior privilege review. The parties agree
10
     to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
11
            10. NON TERMINATION AND RETURN OF DOCUMENTS
12
            Within 60 days after the termination of this action, including all appeals, each receiving
13
     party must return all confidential material to the producing party, including all copies, extracts
14
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
15
     destruction.
16
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
17
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
18
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
19
     work product, even if such material contain confidential material.
20
            The confidential obligations imposed by this agreement shall remain in effect until a
21
     designating party agrees otherwise in writing or a court orders otherwise.
22
            IT IS FUTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
23
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 8
            Case 2:19-cv-01964-RAJ-BAT Document 30 Filed 10/30/20 Page 9 of 9




 1   or state proceeding, constitute waiver by the producing party of any privilege applicable to those

 2   documents, including the attorney-client privilege, attorney work-product protection, or any

 3   other privilege or protection recognized by law.

 4          DATED this 30th day of October, 2020.

 5

 6                                                        A
                                                          BRIAN A. TSUCHIDA
 7                                                        Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 9
